Citation Nr: 1812074	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine prior to April 26, 2013, and over 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to August 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

This case was remanded in June 2017 and has been returned for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in June 2017, in order to obtain current VA examination.  The Veteran was scheduled for VA examination in September 2017.  According to entry into the e-file, the Veteran refused VA examination.  However, in response to the November 2017 supplemental statement of the case (SSOC), the Veteran disputed the report that he refused examination.  He reported that his symptoms had worsened and indicated a willingness to report to examination.  As such, the Board finds that the VA examination should be rescheduled.   

In January 2018, the Veteran applied for vocational rehabilitation benefits.  If a vocational rehabilitation folder has been generated, this should be included with the e-file on return.  As the Veteran is undergoing continuous VA pain therapy, updated clinical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the e-file for consideration. 

2. Obtain updated records of treatment from the Richmond, Virginia, VA Medical Center.

3. Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




